 
Exhibit 10.1
 
AFFILIATION AGREEMENT


THIS AFFILIATION AGREEMENT (this “Agreement”), made as of the 22nd day of March,
2006 (“Effective Date”), is by and between The TUBE Music Network, Inc., a
Florida corporation (the “Network”), and Sinclair Television Group, Inc., a
Maryland corporation (“Affiliate), regarding the television programming service
currently known as “The TUBE” (the “Service”). The parties hereby mutually agree
as follows:
 
1.     DEFINITIONS:
 
In addition to any other defined terms in this Agreement, the following terms
shall have the following meanings when used in this Agreement:
 
“Acquired Station” means any Broadcast Television station that is acquired
and/or operated by Affiliate after the Effective Date.
 
“Affiliate Advertising Share” has the meaning set forth in Exhibit D.
 
“Affiliate Launch Date” means the earlier of (i) date on which the Service is
initially transmitted by the first Station; or (ii) March 31, 2006.
 
“Affiliate Transactional Share” has the meaning set forth in Exhibit D.
 
“Broadcast Television” means traditional, free, FCC-licensed, over-the-air
broadcast television.
 
“Costs” means all losses, liabilities, claims, costs, damages and expenses,
including fines, forfeitures, reasonable attorneys’ fees, disbursements and
court or administrative costs.
 
“Cross-Channel Promotional Spots” has the meaning set forth in Section 8(b).
 
“Designated Market Area” or “DMA” means a particular market area or
classification to demarcate local television markets as defined by Nielsen Media
Research, Inc. from time-to-time, or, if DMA falls from general or standardized
usage, a replacement term to demarcate local television markets in a
substantially similar manner which shall be determined by the parties in good
faith.
 
“Licensed Community” has the meaning set forth in Section 3(a).
 
“Local Advertising” has the meaning set forth in Section 8(c).
 
“MVPD” means a multichannel video program distributor as such term is set forth
in 47 C.F.R. §76.905(d) of the rules of the Federal Communications Commission
(“FCC”).
 
“Network” means The TUBE Music Network, Inc., or any affiliate or subsidiary of
The TUBE Music Network, Inc., any successor to The TUBE Music Network, Inc., any
entity resulting from a merger, acquisition or consolidation by The TUBE Music
Network, Inc. or any affiliate of The TUBE Music Network, Inc., and any entity
resulting from a corporate separation, reorganization or restructuring of The
TUBE Music Network, Inc. or any affiliate of The TUBE Music Network, Inc., or
any entity controlling, controlled by or under common control with The TUBE
Music Network, Inc. that, as to any of the foregoing, succeeds The TUBE Music
Network, Inc. as the owner and operator of the Service. For purposes of this
definition, the term “control” means the power to direct the management and
policies of an entity, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.
 

--------------------------------------------------------------------------------


 
“Network’s Advertising Revenue” means the gross dollar amount of collections
received by Network from the sale by Network of commercial advertising time
included in the Service, less actual agency representative fees and sales
commissions (to the extent collections do not already reflect the deduction of
such fees from gross billings by the Network). For clarification, Network’s
Advertising Revenue shall not include Network’s Transactional Revenue.
 
“Network’s Transactional Revenue” means the gross dollar amount of revenue
actually received by Network (e.g., net of the cost of goods and services and
all fulfillment costs associated with the sale of such goods and services) from
(i) the sale of products and services by way of direct response telephone orders
from the toll-free number included on the Service, and (ii) e-commerce sales of
products and services on Network’s website (i.e., url www.thetubetv.com or any
replacement or supplemental URL), in all cases, originating from within the Zip
Codes in the DMA of the Station(s) transmitting the Service.
 
“Primary Feed” means the audio and video presentations of each Station’s primary
one-way over-the-air television signal (which signal may be in either standard
definition or high definition television (as such term is defined by the
Advanced Television Systems Committee) format).
 
“Service” means the television programming service provided by Network as
defined in the preamble to this Agreement.
 
“Station(s)” means a Broadcast Television station owned and/or operated by
Affiliate and licensed by the FCC that provides or is capable of providing the
Service to the Licensed Community that it is licensed to serve.
 
“TV Households” means the number of television households in a given DMA as
determined by Nielsen Media Research, Inc. (which, as of the date hereof, is
published annually by Nielsen Media Research, Inc. as the Nielsen Media Research
Local Universe Estimates (US)) or, if Nielsen Media Research, Inc. ceases to
publish the number of television households in a DMA, a replacement term to
determine the number of television households in local television markets in a
substantially similar manner which shall be determined by the parties in good
faith.
 
“Zip Code(s)” means a specific geographic delivery area defined by the United
States Postal Service, which consists of a five (5)-digit zip code plus a four
(4)-digit add-on code.
 
2.     TERM:
 
(a)    Initial Term. Unless earlier terminated pursuant to the terms of this
Agreement, the “Term” of this Agreement shall consist of, collectively, the
Initial Term and, if applicable, up to two Renewal Terms. The “Initial Term” of
this Agreement shall be for five (5) years, commencing upon the Affiliate Launch
Date.
 
- 2 -

--------------------------------------------------------------------------------


 
(b)    Renewal Terms. If this Agreement is not terminated earlier in accordance
with the terms hereof and Affiliate is not in default hereunder, Affiliate shall
have the option to renew this Agreement for two (2) successive terms of five (5)
years each, commencing upon the expiration of the Initial Term and the first
Renewal Term respectively, upon the terms and conditions hereof (each a “Renewal
Term”) upon written notice to Network no later than one hundred twenty (120)
days prior to the expiration of the Initial Term and first Renewal Term,
respectively.
 
3.     GRANT OF RIGHTS; ACQUIRED STATIONS:
 
(a)    Network hereby grants to Affiliate the exclusive right via Broadcast
Television or via carriage of a Station by any MVPD serving the pertinent
Licensed Community, and Affiliate hereby accepts such exclusive right and the
obligation during the Term to broadcast the Service (i) over the transmission
facilities of each Station identified on Exhibit A, which is licensed by the FCC
to serve the community for each such Station (the “Licensed Community”), for
receipt by TV Households in the DMA in which the Licensed Community is located,
as such DMA is identified on Exhibit A, and (ii) subject to subparagraph (b)
below, over the transmission facilities of any Acquired Station, except to the
extent that, as of the date Affiliate notifies Network in writing of the closing
of the acquisition of such Acquired Station, Network is already committed to
provide the Service to another Broadcast Television station in the same DMA as
the Acquired Station. Except for delays resulting directly from the failure of
Network to provide the Receiving Equipment pursuant to Section 5(b), Affiliate
shall launch the Service on each Station on or before the Launch Date set forth
opposite each Station on Exhibit A. Affiliate shall telecast the Service solely
from each Station’s origination transmitter and antenna for free over-the-air
television reception. Notwithstanding the foregoing, Affiliate shall have the
right to permit, and shall use good faith, commercially reasonable efforts to
obtain, carriage of the Service’s signal by MVPDs in the DMA of each Station
that transmits the Service, which Service signal shall be transmitted by
Affiliate together with the Primary Feed; provided, however, that Affiliate
shall not be in breach of its obligations hereunder if, after good faith
negotiations, it does not reach agreement with any MVPD for the carriage of the
Service due to unrelated issues, including compensation to be paid to Affiliate
for the right to transmit the signal of the Station(s), and/or if Affiliate
reaches agreement with such MVPD for carriage of broadcast streams that do not
include the Service. Affiliate shall promptly notify Network of any MVPD that
has agreed to retransmit the Service in the Station’s DMA. In the event
Affiliate owns and/or operates more than one Station in any single DMA, then
Affiliate, at its option, shall have the right to determine which of its
Stations in such DMA shall broadcast the Service; it being understood that
Affiliate shall have no obligation to broadcast the Service on more than one of
its Stations in any particular DMA.
 
(b)    If, during the Term hereof, Affiliate acquires an Acquired Station that
is transmitting the Service in the DMA in which such Acquired Station is located
at the time of such acquisition by Affiliate, then Affiliate shall continue to
transmit the Service and, as of the effective date of such acquisition, the
Acquired Station shall become a “Station” hereunder and any existing agreement
between or among Network and any one or more third parties applicable to such
Station for the transmission of the Service shall terminate and cease to be
effective. If, during the Term hereof, Affiliate acquires an Acquired Station in
a DMA that is not at such time under license by Network to a third party for
transmission of the Service, then Affiliate, by notifying Network within sixty
(60) days of the date of consummation of the assignment or transfer of the FCC
license of the Acquired Station, may in its sole discretion request that Network
add such Acquired Station as a “Station” to this Agreement and shall commence
transmission of the Service within the DMA of such Acquired Station within such
sixty (60) -day period. Upon receipt of such notice by Network, the Acquired
Station shall be added to this Agreement unless, prior to receipt of Affiliate’s
add notice, Network has committed to provide the Service to another Broadcast
Television station or MVPD in the same DMA as the Acquired Station. For purposes
of clarification, with regard to an Acquired Station in a DMA that is not at
such time under license by Network to a third party for transmission of the
Service, if Affiliate does not elect to add such Acquired Station to this
Agreement within such sixty (60) -day period, then Network shall thereafter have
the right to license the transmission of the Service to another broadcast
television station or MVPD in such DMA, including on an exclusive basis.
 
- 3 -

--------------------------------------------------------------------------------


 
(c)    Except as expressly provided in Section 3(a) with respect to
retransmission of the Service by an MVPD in a Station’s DMA, Affiliate shall not
have the right (i) to subdistribute or otherwise sublicense the Service, or
(ii) to transmit or otherwise distribute the Service by any technology (other
than Broadcast Television), or on an interactive, time-delayed,
“video-on-demand” or similar basis. For purposes hereof, “video-on-demand” means
the transmission of a television signal by means of a point-to-point
distribution system containing audiovisual programming chosen by a viewer for
reception on a viewer’s television receiver, where the scheduling of the
exhibition of the programming is not predetermined by the distributor, but
rather is at the viewer’s discretion.
 
(d)    Network hereby grants Affiliate during the Term a royalty-free, fully
paid up, non-transferable, non-exclusive license to use the Marks (as that term
is defined herein) in any advertising and promotional materials undertaken in
connection with Affiliate’s transmission of the Service, provided that such use
complies with the terms and conditions of Section 8(e).
 
(e)    All licenses, rights and interest in, to and with respect to the Service,
the elements and parts thereof, and the media of exhibition not specifically
granted herein to Affiliate shall be entirely reserved to Network and may be
fully exploited and utilized by Network without limitation. Provided that
Affiliate is in compliance with its obligations hereunder, including its
distribution obligations, Network agrees that, during the Term, Network shall
not simulcast the Service in its entirety, or a substantial portion of the
programming on the Service, over the Internet within the Licensed Community of
any Station that is transmitting the Service pursuant to this Agreement. For
purposes of clarification, a promotional or marketing “stunt” simulcasting a
live or special event, or programming designed to increase or improve viewership
of the Service shall not be prohibited by this Section 3(e).
 
(f)    Within fifteen (15) calendar days of the execution of this Agreement,
Affiliate shall complete and deliver to Network a notice of launch (in the form
attached hereto in Exhibit B) for each Station (“Launch Notice”) and
subsequently launch the Service on each Station listed on Exhibit A no later
than the Launch Date set forth opposite each Station on Exhibit A (for each
Station, the “Launch Date”). In addition, Affiliate shall promptly complete a
Launch Notice for any Acquired Station that is subsequently added to this
Agreement.
 
- 4 -

--------------------------------------------------------------------------------


 
(g)    This Agreement shall be subject to any and all bona fide rights,
programming, scheduling or other restrictions or limitations contained in
agreements between Network and suppliers (provided that Network has negotiated
any such restrictions in good faith with such suppliers in arms-length
transactions).
 
4.     CONTENT OF THE SERVICE:
 
(a)    Content. Throughout the Term, the Service shall be a professionally
produced, advertiser-supported television service with programming generally
consisting of music videos, related interstitial programming, promotions and
commercial advertising. Subject to the preceding sentence, the selection,
scheduling, renewal, substitution and withdrawal of any content on the Service
shall at all times remain within Network’s sole discretion and control.
 
(b)    Local Programming. Subject to Network’s policies and procedures,
Affiliate, at its own cost, shall be provided with up to thirty (30) minutes per
week on the Service for the insertion of locally produced programming that is
complimentary to the Service and designed specifically to appeal to TV
Households in the Licensed Community of the Station broadcasting such
programming (“Local Programming”). For purposes of clarification, Local
Programming may consist of programming produced or acquired by Affiliate for
broadcast on some or all of the Stations. Affiliate acknowledges and agrees that
Local Programming shall be broadcast in one block of time on the same day and at
the same time each week, such day and time to be selected by Network, in
consultation with Affiliate, it being agreed and acknowledged, however, that
such time period will be between 12:00 p.m. and midnight prevailing local time.
Local Programming shall not consist of or contain (i) programming that has
received, or had it been rated would have received, an MPAA “X” or “NC-17”
rating, or that would otherwise be considered obscene, indecent, profane, or
excessively violent; or programming that would be patently offensive as measured
by the community standards of the Licensed Community in which is displayed;
(ii) pay-per-view movies or events; (iii) blackouts; (iv) surcharges;
(v) promotion or marketing of “800,” “888,” “900,” or “976” telephone services,
or other similar services that bill a caller for placing or confirming the call
(other than for the telephone company’s cost of the call); or (vi) infomercials,
home shopping, direct on air sales programming or advertising; provided,
however, such prohibition is not intended to limit sales of products and
services directly related to the Network (i.e., sales of Network merchandise).
Affiliate shall be solely responsible for the insertion on a timely basis of the
Local Programming into the signal of the Service at the Stations transmitting
the Service. The production quality of the Local Programming shall be at least
comparable to the production quality of the Service transmitted by Network.
 
(c)    Preemption. Notwithstanding anything herein to the contrary, Affiliate
shall retain the right to elect not to transmit any programming on the Service
over the broadcast facilities of a Station if (i) the transmission of such
programming would cause such Station to be in default of its contractual
obligations with the primary television network with which such Station is
affiliated with regard to its Primary Feed (e.g., ABC, CBS, NBC, Fox, WB, CW and
UPN) (individually and collectively, “Primary Network”), (ii) Affiliate
reasonably believes in good faith that the transmission of such programming is
contrary to applicable rules and regulations of the FCC and that such
transmission would result in a penalty or forfeiture being imposed by the FCC on
Affiliate or such Station (subsection (ii) hereof, an “FCC Preemption”), or
(iii) as a result of an unexpected failure of equipment used by such Station in
the transmission of its Primary Feed, the equipment that normally would be used
by such Station to transmit the Service must be utilized temporarily in
connection with the transmission of its Primary Feed, provided that in each case
(A) Affiliate notifies Network either before or, if prior notification is
impossible, as soon as reasonably practicable after Affiliate exercises such
right, (B) Affiliate does not exercise such right in a manner intended to
frustrate its obligations or Network’s rights hereunder, (C) such preemption is
limited to the greatest extent possible, (D) Affiliate does not exercise such
right arbitrarily, or as a consequence of a dispute with Network, and
(E) Affiliate uses commercially reasonable efforts to remedy the cause of such
preemption as soon as commercially practicable.
 
- 5 -

--------------------------------------------------------------------------------


 
(d)    Children’s Programming.
 
(i)    Network will provide as part of the Service an amount of core educational
and informational children’s programming as defined by FCC rules, including 47
C.F.R. §73.671, as the same may be amended from time to time (“Core Children’s
Programming”) sufficient to satisfy the minimum Core Children’s Programming
hours required to meet the FCC’s benchmark for such programming incurred by
Affiliate as a result of the broadcast by the Stations of the Service on each
such Station’s free, over-the-air, multicast feed, if and solely to the extent
required by applicable FCC rules and regulations. Provided Network has been
granted the rights to broadcast the Core Children’s Programming on a Station’s
Primary Feed by all pertinent programming providers and Network may exercise
such rights at no additional cost or expense to Network, Affiliate may simulcast
or rebroadcast the Core Children’s Programming on the pertinent Station’s
Primary Feed. In addition, Affiliate agrees to notify Network in the event
Affiliate elects to meet the Core Children’s Programming requirements resulting
from its Stations’ free, over-the-air multicast feeds on a single free,
over-the-air multicast feed in which case Network’s obligations shall thereafter
cease.


(ii)    Network represents and warrants that if it supplies to Affiliate any
programming produced primarily for children 12 years old or younger, such
programming shall comply with the FCC’s commercial limits, including 47 C.F.R.
§73.670, as the same may be amended from time to time, including limits on the
amount of commercial matter and the prohibition on certain commercial matter in
both the program material and commercial material, provided that each Station
passes through such programming without alteration.


(iii)    At the end of each calendar quarter, Network will provide to Affiliate
a certification indicating the amount of Core Children’s Programming made
available to Affiliate during the quarter and certifying that any programming
produced primarily for children 12 years old or younger, as provided by Network,
complied with the FCC’s rules on commercial limits.


(e)    Advertising. Except for the Local Advertising, Network shall have the
exclusive right and authority to sell all of the advertising on the Service and
shall share a portion of Network’s Advertising Revenue generated from such sales
with Affiliate in accordance with the terms of this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
(f)    Program Service Information. Network must provide to a reputable program
information services entity a program schedule for the Service.
 
(g)    Closed Captioning. Network shall provide closed captioning for the
Service if and solely to the extent required by applicable FCC rules and
regulations.
 
5.    DELIVERY AND DISTRIBUTION OF THE SERVICE:
 
(a)    During the Term, Network, at its expense, shall deliver a 24 hours per
day, 7 days per week signal of the Service by transmitting it via AMC-3 or
another domestic satellite commonly used for transmission of television
programming. The signal of the Service, including any program-related data and
enhancements, shall be contained in no more than a 2.0 megabits-per-second
(“mbps”) stream of data within a six (6)-megahertz band and shall consist of a
resolution of no less than 480i to be considered a “good quality signal” in
accordance with industry standards.
 
(b)    Exhibit C sets forth the specific equipment necessary for each Station to
receive the signal of the Service (the “Receiving Equipment”). Network shall
furnish, at its expense, the Receiving Equipment to each Station that transmits
the Service, provided that the Receiving Equipment for all of the Stations
initially listed on Exhibit A shall not exceed fifteen thousand dollars
($15,000.00) per individual Station (the “Station Reimbursement Cap”) or two
hundred ninety thousand dollars ($290,000), in the aggregate, for all Stations.
In the event that the cost of the Receiving Equipment for any individual Station
exceeds, in the aggregate, the Station Reimbursement Cap, Network may, in its
sole discretion, elect to pay all costs to purchase such equipment. If Network
chooses not to purchase such equipment, then Affiliate may elect to pay all
costs exceeding the Station Reimbursement Cap for such Station, in which case
Network shall remain responsible for the cost of such equipment up to the
Station Reimbursement Cap. If Network chooses not to purchase such equipment and
Affiliate elects not to pay all costs exceeding the Station Reimbursement Cap
for such Station, the pertinent Station shall be deleted from this Agreement and
Network shall thereafter have the right to license the transmission of the
Service to another broadcast television station or MVPD in such DMA, including
on an exclusive basis. Affiliate, at its expense, shall furnish all other
equipment and facilities necessary for the receipt of the satellite transmission
of the signal of the Service and the delivery of such signal to those TV
Households in each Station’s DMA which are capable of receiving such Station’s
broadcast signal. Affiliate shall cause each of the Stations to maintain the
Receiving Equipment in good working condition, at Network’s sole cost, as
necessary and appropriate to maintain the ability of the Receiving Equipment to
receive the signal of the Service without interruption during the Term.
 
(c)    Subject to paragraph (d) below, each Station transmitting the Service
shall transmit a principal video and audio signal of the Service of a technical
quality at least comparable to the lower of the quality of the Primary Feed or
the quality of any other multicast feed transmitted by such Station, but in no
event shall such Station be required to deliver a signal of a technical quality
higher than the technical quality of the video and audio signal of the Service
as delivered by Network hereunder.
 
(d)    Each Station shall provide Network with 2.0 mbps to transmit the Service
on a full-time basis 24 hours per day, 7 days per week; provided that, each
Station shall have the right to remodulate and/or reduce the bit rate of the
signal of the Service as long as such technological manipulation does not
degrade or adversely interfere with the audio or video Signal of the Service in
a manner perceptible by the average Service viewer and/or to the extent
reasonably necessary to comply with contractual obligations with the pertinent
Primary Network; provided that in each case (i) Affiliate notifies Network
either before or, if prior notification is impossible, as soon as reasonably
practicable after Affiliate exercises such right (provided that failure to
provide such notice shall not be a breach of this Agreement), (ii) Affiliate
does not exercise such right in a manner intended to frustrate its obligations
or Network’s rights hereunder, (iii) the exercise of such right is limited to
the greatest extent possible, (iv) Affiliate does not exercise such right
arbitrarily, or as a consequence of a dispute with Network, and (v) Affiliate
uses commercially reasonable efforts to restore the signal to its original state
as soon as commercially practicable. Except for a Station’s Local Advertising
Time and Local Programming, each Station shall transmit the Service without
alteration, editing or delay. Except as expressly provided herein, at no time
during the Term may Affiliate cease to transmit the Service as provided herein.
 
- 7 -

--------------------------------------------------------------------------------


 
(e)    Network retains and reserves any and all rights in and to all signal
distribution capacity contained within the bandwidth of the signal of the
Service, including the program and system information protocol, audio
subcarriers and all other distribution capacity contained within the bandwidth
of the signal of the Service between Network’s uplink facilities and each
Station’s downlink facility(ies). In addition, Network shall have the right to
use, and Affiliate shall transmit, those portions of the Service signal that are
directly related to and enhance the Service programming.
 
(f)    Affiliate shall use reasonable efforts to require any MVPD in the DMA
that is transmitting the signal of the Service to make the Service available on
such MVPD’s most highly penetrated level of digital service.
 
(g)    Except as otherwise permitted herein, Affiliate shall not itself, and
shall not authorize others to, tape or otherwise reproduce any part of the
Service without Network’s prior written consent. Affiliate and each Station
shall take the same security measures, if any, to prevent the unauthorized or
otherwise unlawful copying or taping of the Service (or any portion thereof) by
others as it takes to protect any other multicast feed transmitted by such
Station. The foregoing shall not be deemed to prohibit home taping by anyone
viewing the Service for private, non-commercial use; provided, however, that
Affiliate shall not promote home taping of the Service.
 
(h)    Each Station that transmits the Service may superimpose over the
programming on the Service, at the top of the hour, a transparent station
identification “bug” on the viewing screen of the Service identifying the call
letters and city of license of such Station in accordance with applicable
federal law; provided that the size, form and placement of such “bug” shall be
mutually agreed upon by Network and Affiliate prior to such superimposition, and
such “bug” does not materially interfere with any graphics or other data on the
Service.
 
(i)    Notwithstanding anything to the contrary contained herein, subject to
material compliance with all rules and regulations of the FCC and the licenses
and permits, including any special temporary authority, issued by the FCC
concerning the pertinent Station, Affiliate shall determine, in its sole
discretion, the power level at which each Station’s digital signal will be
broadcast.


- 8 -

--------------------------------------------------------------------------------


 
6.    NO FEES; REVENUE SHARE:
 
(a)    Neither Affiliate nor any Station shall pay any fees to Network for any
rights granted under this Agreement.
 
(b)    In consideration of the terms and conditions set forth herein, Network
shall pay Affiliate (i) the Affiliate Advertising Share, and (ii) the Affiliate
Transactional Share, each as provided in Exhibit D.
 
7.    REPORTS; AUDITS:
 
(a)    No later than thirty (30) days following each calendar quarter during the
Term, Affiliate shall provide Network with (i) a list of all MVPDs then
retransmitting the Service in the DMA of each Station; and (ii) if available
from each such MVPD, a report supplied by each such MVPD stating the number of
cable television households that receive the Service from such MVPD in the DMA
of a Station on average over such quarter or, if not available, Affiliate’s best
estimate of such information (together, the “Reports”).
 
(b)    Network shall submit to Affiliate, within fifteen (15) days of the
receipt by Network of the Reports, a statement reporting for such calendar
quarter the following information: (i) Network’s Advertising Revenue, (ii) the
Affiliate Advertising Share, (iii) Network’s Transactional Revenue, and (iv) the
Affiliate Transactional Share.
 
(c)    Affiliate shall submit to Network, within forty-five (45) days of the end
of each calendar quarter, a report setting forth the date and time each
Cross-Channel Promotional Spot aired on the Primary Feed; provided, that
Affiliate shall be provided with notice and have an opportunity to cure any
breach of this obligation.
 
(d)    Audit.
 
(i)    During the Term and for one (1) year thereafter, Network shall maintain
accurate and complete books and records in accordance with generally accepted
accounting principles and practices that shall contain sufficient information to
enable an auditor to verify, for the period under audit, Network’s Advertising
Revenue, Network’s Transactional Revenue, the Affiliate Advertising Share, the
Affiliate Transactional Share and the accuracy of the amounts paid by Network to
Affiliate hereunder (collectively, the “Revenue Share Records”). Upon not less
than thirty (30) days’ prior written notice and not more than once in any
calendar year, Affiliate shall have the right, at its sole cost and expense,
during the Term and for one (1) year thereafter, to examine during normal
business hours the books and records of Network for up to the prior calendar
year and the then-current calendar year solely to the extent necessary to verify
the Revenue Share Records.


(ii)    Any audit conducted pursuant to this Section 7(d) shall be conducted by
an independent public accounting firm or an independent auditing firm designated
by Affiliate which shall not be the accounting or auditing firm retained by
Affiliate to complete its company wide audit (“Auditor”). Any such audit shall
be subject to the confidentiality provisions of Section 12, and the Auditor
shall execute, in advance, a confidentiality agreement that obligates it to
maintain the confidentiality of the terms of this Agreement and the information
acquired during the course of the audit.
 
- 9 -

--------------------------------------------------------------------------------


 
(iii)    If, as a result of an audit conducted pursuant to this Section 7(d),
the Auditor determines that Network has fully complied with its obligations
pertaining to the Revenue Share Records provided by Network hereunder, then the
Auditor shall promptly provide written notice to the parties stating only that
Network has so complied. If, as a result of an audit, the Auditor determines
that Network has failed to comply with its obligations pertaining to the Revenue
Share Records, and which has caused an underpayment to Affiliate of greater than
two percent (2%) of the aggregate monies otherwise due Affiliate hereunder, then
the Auditor shall promptly commence good faith discussions with Network
regarding such non-compliance. If, after such good faith discussions, the
Auditor concludes that Network has in fact complied with its obligations
hereunder, then the Auditor shall promptly provide written notice to the parties
stating only that Network has complied. In the event that after such good faith
discussions, the Auditor concludes that Network has not complied with its
obligations pertaining to the Revenue Share Records provided by Network
hereunder, then, Network shall have the option, at Network’s sole election (to
be exercised by giving written notice of its election to Affiliate within ten
(10) business days following the Auditor’s conclusion), to either (A) comply
with its obligations hereunder or (B) authorize the Auditor to provide to
Affiliate only that limited information acquired during the course of the audit
as is necessary for Affiliate to pursue its claim or claims related to Network’s
non-compliance with its obligations pertaining to the Revenue Share Records
provided by Network hereunder. Under no circumstances, other than the limited
circumstance set forth in clause (B) above, shall any information acquired
during the course of the audit be disclosed to Affiliate by the Auditor. Both
Network and Affiliate shall use good faith efforts to resolve any claim or
claims arising from an audit conducted pursuant to this Section 7(d). Nothing
herein shall prevent Affiliate from exercising rights, if any, to receive full
and complete financial information regarding the Network in the event that
Affiliate has a seat on Network’s Board of Directors or is an equity holder of
The Tube Media Corp. and such rights are granted to other members of Network’s
Board of Directors and/or equity holders in The Tube Media Corp.


(iv)    Any claim by Affiliate with respect to amounts owing by Network must be
made within the earlier of three (3) months after the Auditor provides Affiliate
the results of the audit, or twelve (12) months after the close of the earliest
month that is the subject of a claim, or Affiliate will be deemed to have waived
its right, whether known or unknown, to collect any shortfalls from Network for
the period(s) audited.


- 10 -

--------------------------------------------------------------------------------


 
8.    PROMOTION; AFFILIATE ADVERTISING:
 
(a)    Affiliate shall use commercially reasonable efforts to have the Service
listed in local print and on-screen guides. Additionally, Affiliate will provide
a link to Network’s website (i.e., url www.thetubetv.com or any replacement or
supplemental URL) on the websites of each of the Stations.
 
(b)    Each Station shall broadcast at least ten (10) thirty-second (0:30)
cross-channel promotions per week on the Primary Feed promoting Network and the
Service (“Cross-Channel Promotional Spots”). Network shall have responsibility
to produce and deliver the Cross-Channel Promotional Spots to each Station at
least two (2) weeks prior to the air date in a useable format and
broadcast-ready state. The Cross-Channel Promotional Spots shall be broadcast by
each Station in a run-of-schedule rotation.
 
(c)    Network shall provide to each Station that transmits the Service for
local advertising sales or promotion one (1) minute of commercial announcement
time per hour (“Local Advertising”). Affiliate shall have the right to retain
for itself all the proceeds derived from the sale of Local Advertising.
Affiliate’s and each Station’s use of Local Advertising shall be subject to
Network’s then-current standard advertising guidelines, provided that such
guidelines are reasonably communicated to Affiliate in advance of the sale by
Affiliate or a Station of Local Advertising. Without limiting the foregoing,
neither Affiliate nor any Station shall use the Local Advertising for
advertising or promotion (i) for any direct competitor of Network, or (ii) for
any product or services competitive with any advertiser that has been granted
exclusivity by Network (“Exclusive Advertiser”); provided, however, that with
respect to Network’s right to grant exclusivities to Exclusive Advertisers, such
exclusivities shall be limited at any one (1) time to no more than two (2)
exclusive advertising categories (e.g., soft drinks, beer/malt beverages, credit
cards, athletic shoes) and shall apply only during time periods during which
advertisements for such Exclusive Advertisers are being broadcast. Network’s
initial notification to Affiliate of exclusive advertising categories shall be
effective until Network gives Affiliate a later notice that changes such
categories; provided, however, that Network may change such exclusive
advertising categories no more frequently than once every calendar year by
providing Affiliate with at least sixty (60) days’ notice of such change. In the
event Network, in its sole but reasonable discretion, deems any Local
Advertising to be with a direct competitor of Network or for a product or
service that is competitive with an Exclusive Advertiser, Network shall notify
Affiliate of same, and Affiliate shall immediately cease such advertising or
promotion. Affiliate shall be solely responsible for all Local Advertising and
all liabilities associated therewith, including insertion, trafficking, billing
and collection activities relating to the Local Advertising and for the content
of the material inserted into the Local Advertising. Network shall properly
“tone-switch,” using industry-recognized equipment, via audible or inaudible
signals, all commercial announcement minutes to enable each Station to insert
its Local Advertising.
 
(d)    Network, from time to time, may undertake marketing tests and surveys,
rating polls and other research in connection with the Service.
 
(e)    Affiliate acknowledges that the name and mark “The TUBE” (and the names
of certain programs that appear in the Service and any subsequently selected
names or marks for the Service and accompanying websites) (collectively, the
“Marks”) are the exclusive property of Network and its suppliers and that
Affiliate has not and will not acquire any proprietary rights therein by reason
of this Agreement. Affiliate shall not directly or indirectly question, attack,
contest or in any other manner impugn the validity of the Marks or Network’s
rights in and to the Marks. Affiliate shall at no time adopt or use, without
Network’s prior written consent, any variation of the Marks or any word or mark
likely to be similar to or confused with the Marks. Any and all goodwill arising
from Affiliate’s use of the Marks shall inure solely to the benefit of Network.
Affiliate shall submit to Network for prior written approval any of Affiliate’s
promotional materials mentioning or using the Marks and publicity about Network
or the products or programming included in the Service (other than materials
provided by Network to Affiliate, if any). Uses of the Marks in routine
promotional materials such as program guides and program listings, once approved
by Network, shall be deemed approved for all subsequent uses unless Network
specifically notifies Affiliate to the contrary.
 
- 11 -

--------------------------------------------------------------------------------


 
9.    WARRANTIES AND INDEMNITIES:
 
(a)    Network and Affiliate each represents and warrants to the other that
(i) it is duly organized, validly existing and in good standing under the laws
of the state under which it is organized; (ii) it has the power and authority to
enter into this Agreement and to perform fully its obligations hereunder;
(iii) except for contractual obligations with the Primary Network, if any, it is
under no contractual or other legal obligation that shall in any way interfere
with its full, prompt and complete performance hereunder; (iv) the individual
executing this Agreement on its behalf has the authority to do so; and (v) the
obligations created by this Agreement, insofar as they purport to be binding on
it, constitute legal, valid and binding obligations enforceable in accordance
with their terms.
 
(b)    Network further represents and warrants to Affiliate that Network holds
or will hold all necessary rights and licenses (including music performance
rights) in and to the materials transmitted to Affiliate as part of the Service
and such rights and licenses are sufficient to permit the transmission of the
Service in the DMA of each of the Stations without infringing the copyright or
other intellectual property rights of any person, provided that Affiliate and
each Station have transmitted the Service in accordance with the rights granted
to Affiliate pursuant to this Agreement.
 
(c)    Affiliate further represents, warrants and covenants to Network (i) that
it has the power and authority to cause each Station, including any Acquired
Station, to perform fully its obligations hereunder; and (ii) that it holds and
will continue to hold all necessary rights and licenses (including music
performance rights) in and to the Local Programming and Local Advertising and
such rights and licenses are sufficient to permit the transmission of the Local
Programming and Local Advertising in the DMA of each of the Stations without
infringing the copyright or other intellectual property rights of any person
 
(d)    Affiliate and Network shall each indemnify, defend and forever hold
harmless the other, the other’s affiliated companies and each of the other’s
(and the other’s affiliated companies’) respective present and former officers,
shareholders, directors, consultants, employees, partners and agents (“Network
Indemnitees” and “Affiliate Indemnitees,” respectively), against and from any
and all Costs incurred as a result of third-party claims arising out of any
breach of any term of this Agreement or any warranty, covenant or representation
contained herein.
 
- 12 -

--------------------------------------------------------------------------------


 
(e)    Without limiting Section 9(d), Network shall indemnify, defend and
forever hold harmless the Affiliate Indemnitees from and against any and all
Costs arising directly or indirectly out of third-party claims that (i) the
transmission by Affiliate of the Service in the DMA of any of the Stations
infringes the copyright or other intellectual property rights of any person but
only if Affiliate and each Station have transmitted the Service in accordance
with the rights granted to Affiliate pursuant to this Agreement; and (ii) the
content of the Service or any other promotional material provided by Network to
Affiliate (including the Cross-Channel Promotional Spots), as furnished by
Network and transmitted by Affiliate and each Station in accordance with this
Agreement (i.e., not based upon any deletions, modifications or additions by
Affiliate or any Station), is indecent, obscene, libelous, or slanderous, or
violates any right of privacy or publicity, copyright, trademark or any other
proprietary, literary, or dramatic right of any person. Affiliate shall, to like
extent, indemnify, defend and forever hold harmless the Network Indemnitees for
Costs arising directly or indirectly out of third-party claims (A) that the
operation of one or more of the Stations or manner of transmission of the
Service infringes on the patent or other intellectual property rights of another
person; (B) relating to any deletion or addition of content, programming or
other material by Affiliate to the Service, including the Local Advertising and
Local Programming; and (C) relating to any contest, sweepstakes or other
promotion conducted by Affiliate in connection with Network and/or the Service.
 
(f)    A party claiming indemnity under this Section 9 must give the
indemnifying party prompt notice of any claim, and the indemnifying party shall
have the right to assume the full defense of any claims to which its indemnity
applies. The indemnified party, at the indemnifying party’s cost, will cooperate
fully with the indemnifying party in such defense of any such claim. If the
indemnified party compromises or settles any such claim without the prior
written consent of the indemnifying party, then the indemnifying party shall be
released from its indemnity obligations with respect to the claim so settled.
 
(g)    The representations, warranties and indemnities contained in this
Section 9 shall continue throughout the Term and the indemnities shall survive
the termination of this Agreement, regardless of the reason for such
termination.
 
(h)    Network has procured, and shall maintain during the Term, at its sole
expense, Commercial General Liability insurance at liability limits of not less
than $1,000,000 each occurrence and $2,000,000 in the aggregate, and an umbrella
insurance policy at liability limits of not less than $5,000,000 in the
aggregate. Additionally, Network will procure on or before the Affiliate Launch
Date, and shall maintain during the Term, at its sole expense, Errors and
Omissions insurance that covers Network’s media activities at a liability limit
of $1,000,000 in any one (1) policy period.
 
10.    EARLY TERMINATION RIGHTS:
 
(a)     Affiliate shall have the option to terminate this Agreement as of March
31, 2007, with no liability associated therefor, upon written notice to Network
no later than December 31, 2006; provided that if Affiliate elects to terminate
this Agreement pursuant to this Section 10(a), then Affiliate’s exclusivity with
regard to the distribution of the Service shall terminate on February 1, 2007
and Affiliate shall, on or before April 30, 2007, return to Network all
Receiving Equipment paid for by Network pursuant to Section 5(b) herein.
 
- 13 -

--------------------------------------------------------------------------------


 
(b)    Network may, by providing Affiliate with thirty (30) days’ prior notice,
terminate this Agreement if Affiliate is in material breach of this Agreement,
provided that Affiliate shall have thirty (30) days from Network’s notice of
such breach to cure such breach; provided further, that if Affiliate is
diligently pursuing a cure of such breach and such breach cannot reasonably be
cured within a thirty (30)-day cure period, then, provided Affiliate continues
to diligently pursue a cure, the cure period shall automatically be extended for
an additional sixty (60) days; provided, however, if such breach is confined to
a single breach by a Station or two (2) Stations during the Term, then Network
shall have the right to terminate this Agreement only as to such Station or
Stations and if such breach occurs in connection with three (3) or more Stations
and/or a Station breaches the Agreement on two (2) or more occasions, in each
case at any time during the Term, regardless of whether any such breaches occur
simultaneously (i.e., each breach is counted separately regardless of when such
breach occurs), then Network, at its option, shall have the right to terminate
this Agreement in its entirety or only as to such breaching Station or Stations.
Network retains the right at all times during the Term to discontinue its
distribution of the Service in its entirety and to terminate this Agreement on
at least ninety (90) days’ prior notice without any liability therefor to
Affiliate. In the event that a Station initially listed on Exhibit A does not
launch the Service by the Launch Date as required by Section 3(f), Network shall
have the right to terminate this Agreement only as to such Station, but if three
(3) or more Stations initially listed on Exhibit A do not launch the Service by
the pertinent Launch Date for each such Station as required by Section 3(f),
Network, at its option, shall have the right to terminate this Agreement in its
entirety or only as to such Station or Stations, subject in each case to the
thirty (30) day right to cure set forth above. In addition, in the event that
any Station, for any reason other than as a result of an FCC Preemption,
preempts more than (i) two (2) consecutive hours of Service programming, (ii)
more than four (4) hours of Service programming in the aggregate in any
consecutive sixty (60)-day period, and/or (iii) more than ten (10) hours of
Service programming in the aggregate in any consecutive twelve (12)-month
period, Network, at its option, shall have the right to terminate this Agreement
only as to such Station, but if three (3) or more Stations preempt programming
in amounts described in (i), (ii) or (iii) above and/or a Station preempts
programming in amounts described in (i), (ii) or (iii) above on three (3) or
more occasions, in each case at any time during the Term, regardless of whether
such preemptions are simultaneous among the Stations (i.e., each preemption is
counted separately regardless of when such preemption occurs), Network, at its
option, shall have the right to terminate this Agreement in its entirety or only
as to such Stations. If contractual obligations with the Primary Network
interfere in any way with Affiliate’s full, prompt and complete performance
hereunder (including Affiliate’s exercise of its right to remodulate and/or
reduce the bit rate of the signal of the Service pursuant to Section 5(d) if
such technological manipulation degrades or adversely interferes with the audio
or video Signal of the Service in a manner perceptible by the average Service
viewer), Network, at its option, shall have the right to terminate this
Agreement only as to any affected Station or Stations and if such interference
occurs in connection with three (3) or more Stations at any time during the
Term, regardless of whether any such interference occurs simultaneously (i.e.,
each interference event is counted separately regardless of when such
interference occurs), then Network, at its option, shall have the right to
terminate this Agreement in its entirety or only as to such affected Station or
Stations. In the event that Network terminates this Agreement as to a particular
Station or several Stations, or in its entirety pursuant to this Section 10(b),
Affiliate shall, within thirty (30) days of termination, return to Network all
Receiving Equipment related to such Station(s) paid for by Network pursuant to
Section 5(b) herein.
 
- 14 -

--------------------------------------------------------------------------------


 
(c)    In addition to Affiliate’s other rights to terminate this Agreement,
Affiliate may, by providing Network with thirty (30) days’ prior notice,
terminate this Agreement if Network is in material breach of this Agreement,
provided that Network shall have thirty (30) days from Affiliate’s notice of
such breach to cure such breach, provided further, that if Network is diligently
pursuing a cure of such breach and such breach cannot reasonably be cured within
a thirty (30)-day cure period, then the cure period shall automatically be
extended for an additional sixty (60) days. In addition, if Network terminates
this Agreement as to three (3) or more Stations during the Term pursuant to its
rights under Section 10(b), then, upon at least ninety (90) days’ prior written
notice, Affiliate shall have the right to terminate this Agreement in its
entirety.
 
11.    NOTICES:
 
Any notice or report given under this Agreement shall be in writing, shall be
sent postage prepaid by certified mail, return receipt requested, or by hand
delivery, or by Federal Express or similar overnight delivery service or by
facsimile transmission, to the other party, at the following address (unless
either party at any time or times designates another address for itself by
notifying the other party pursuant to the provisions of this Section 11, in
which case all notices to such party thereafter shall be given at its most
recently so designated address):
 


To Network:
The TUBE Music Network, Inc.
1451 West Cypress Creek Road, Suite 300
Ft. Lauderdale, Florida 33309
 
Attn: John W. Poling, CFO
Facsimile Number: (954) 714-8500
cc: Les Garland, President and CEO
Facsimile Number: (305) 861-9409



To Affiliate:
Sinclair Television Group, Inc.
10706 Beaver Dam Road
Hunt Valley, Maryland 21030
 
Attn: David D. Smith, President and CEO
cc: Barry M. Faber, Vice President and General Counsel
Facsimile Number: (410) 568-1533



Notice or report given by hand delivery shall be deemed received on delivery.
Notice or report given by mail shall be deemed received on the earlier to occur
of actual receipt or on the fifth day following mailing if sent in accordance
with the notice requirements of this Section 11. Notice or report given by
Federal Express or similar overnight delivery service shall be deemed received
on the next business day following delivery of the notice or report to such
service with instructions for overnight delivery. Notice or report given by
facsimile transmission shall be deemed received on the day of transmission (with
electronic confirmation) if a business day, or on the next business day after
the day of transmission (with electronic confirmation) if not transmitted on a
business day.
 
- 15 -

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, Affiliate may provide the completed Launch Notice
by means of electronic mail (“e-mail”). Each e-mail notice shall be sent by
Affiliate utilizing “confirmation of delivery” tracking to the satellite
coordinator at linefinder_1999@yahoo.com or any successor email address
designated by Network in accordance with the provisions of this Section 11 from
time-to-time, and if any e-mail notice is returned as undeliverable, such notice
shall be supplemented with notice by any other means permissible under this
Agreement.


12.    CONFIDENTIALITY:
 
Affiliate, Network, WNUV Licensee, Inc. and Bay Television, Inc. shall not
disclose (whether orally or in writing, or by press release or otherwise) to any
third party (other than their respective officers, directors and employees, in
their capacity as such, and their respective auditors, consultants, financial
advisors, lenders, potential investors and attorneys; provided, however, that
the disclosing party agrees to be responsible for any breach of the provisions
of this Section 12 by any of such parties and Affiliate agrees to be responsible
for any breach of the provisions of this Section 12 by WNUV Licensee, Inc. and
Bay Television, Inc.) any information with respect to the terms and provisions
of this Agreement (other than the existence and Term hereof or the fact that
Affiliate has received an equity position in Network) except: (a) to the Auditor
as provided in Section 7(d); (b) as required by applicable law; (c) in
accordance with the regulations of any securities exchange; (d) in order to
enforce its rights pursuant to this Agreement; or (e) if mutually agreed by
Affiliate and Network, in advance of such disclosure, in writing. This
Section 12 shall survive the termination of this Agreement. The parties agree to
issue a mutually agreeable press release concerning this Agreement immediately
upon execution of this Agreement.
 
13.    MISCELLANEOUS:
 
(a)    Assignment; Binding Effect; Reorganization. This Agreement shall be
binding on the respective transferees and successors of the parties hereto,
except that neither this Agreement nor either party’s rights or obligations
hereunder shall be assigned or transferred by either party without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. Affiliate agrees that, upon Network’s request, Affiliate shall procure
and deliver to Network, in form and substance satisfactory to Network, the
agreement of any proposed assignee or transferee of the FCC license of one or
more of the Stations that, upon consummation of the assignment or transfer of
control of the FCC license for such Station(s), such assignee or transferee
shall assume and perform all obligations otherwise required of Affiliate with
regard to such Station(s) under this Agreement in their entirety without
limitation of any kind.
 
(b)    Entire Agreement; Amendments; Waivers; Cumulative Remedies. This
Agreement, including the Exhibits attached hereto and the letter from Network
and The Tube Media Corp. to Affiliate of even date herewith, contains the entire
understanding of the parties hereto and supersedes and abrogates all
contemporaneous and prior understandings of the parties, whether written or
oral, relating to the subject matter hereof. This Agreement may not be modified
except in a writing executed by both parties hereto. Any waiver of any provision
of this Agreement must be in writing and signed by the party whose rights are
being waived. No waiver of any breach of any provision hereof shall be or be
deemed to be a waiver of any preceding or subsequent breach of the same or any
other provision of this Agreement. The failure of Affiliate or Network to
enforce or seek enforcement of the terms of this Agreement following any breach
shall not be construed as a waiver of such breach. All remedies, whether at law,
in equity or pursuant to this Agreement shall be cumulative.
 
- 16 -

--------------------------------------------------------------------------------


 
(c)    Governing Law. The obligations of Affiliate and Network under this
Agreement are subject to all applicable federal, state and local laws, rules and
regulations, and this Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of New York applicable to contracts
to be entirely performed therein. In any action or proceeding hereunder, service
of process upon a party may be accomplished by sending such process in the
manner specified herein for the giving of notice to such party. In case of any
controversy or claim arising out of or related to this Agreement, the parties
agree to meet to attempt to resolve such dispute in good faith.
 
(d)    Relationship. Neither party shall be, or hold itself out as, the agent of
the other or as joint venturers under this Agreement. Nothing contained herein
shall be deemed to create, and the parties do not intend to create, any
partnership, association, joint venture, fiduciary or agency relationship
between Affiliate and Network, and neither party is authorized to or shall act
toward third parties or the public in any manner which would indicate any such
relationship with the other.
 
(e)    Force Majeure. Neither Affiliate nor Network shall have any rights
against the other party hereto for the non-operation of facilities or the
non-furnishing of the Service if such non-operation or non-furnishing is due to
an act of God; inevitable accident; fire; weather; lockout; strike or other
labor dispute; riot or civil commotion; act of government or governmental
instrumentality (whether federal, state or local); failure of performance by a
common or private carrier; material failure in whole or in part of technical
facilities which are material to the transmission of the Service; or other cause
beyond either party’s reasonable control.
 
(f)    Severability. In the event of any order or decree of, or any other action
or determination by, an administrative agency or court of competent
jurisdiction, including any material change in or clarification of FCC rules,
policies or precedent that would cause one or more provisions of this Agreement
to be invalid or unenforceable, in whole or in part, or that would violate
applicable law in any respect, such invalidity, unenforceability or violation
shall not affect any other provision of this Agreement, and this Agreement shall
be construed as though such invalid and/or unenforceable provision(s) or
provision(s) that violate applicable law had never been contained herein.
Notwithstanding the foregoing, if such deletion constitutes a substantial
deviation from the general intent and purpose of the parties hereto, then
Network and Affiliate shall negotiate in good faith to modify this Agreement to
the extent necessary to render it valid, legal and enforceable while preserving
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
(g)    No Inference Against Author. Network and Affiliate each acknowledge that
this Agreement was fully negotiated by the parties and, therefore, no provision
of this Agreement shall be interpreted against any party because such party or
its legal representative drafted such provision.
 
- 17 -

--------------------------------------------------------------------------------


 
(h)    No Third-Party Beneficiaries. The provisions of this Agreement are for
the exclusive benefit of Network and Affiliate and their permitted assigns, and
no third party shall be a beneficiary of, or have any rights by virtue of, this
Agreement.
 
(i)    Headings. The titles and headings of the sections in this Agreement are
for convenience only and shall not in any way affect the interpretation of this
Agreement. Any reference in this Agreement to “Section” or an “Exhibit” shall,
unless the context expressly requires otherwise, be a reference to “Section” in,
or an “Exhibit” to, this Agreement. Forms of the word “include” mean “including
without limitation;” and references to “hereunder,” “herein,” “hereof,” and the
like, refer to this Agreement.
 
(j)    Non-Recourse. Notwithstanding anything contained in this Agreement to the
contrary, it is expressly understood and agreed by the parties hereto that each
and every representation, warranty, covenant, undertaking and agreement made in
this Agreement was not made or intended to be made as a personal representation,
undertaking, warranty, covenant, or agreement on the part of any individual, and
any recourse, whether in common law, in equity, by statute or otherwise, against
any individual is hereby forever waived and released.
 
(k)    LIMITATION OF LIABILITY. NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOSS OF PROFITS OF
REVENUES, OR DAMAGES TO OR LOSS OF PERSONAL PROPERTY) IN ANY CAUSE OF ACTION
ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH A DEFAULT UNDER OR A BREACH OF
THIS AGREEMENT.
 
(l)    Taxes. Network shall not be liable for, and Affiliate shall pay and hold
harmless Network from, any federal, state or local taxes, surcharges, levies or
any other charges which are based upon revenues derived by operations of
Affiliate or each Station.
 
(m)    Change in Operations. Affiliate represents and warrants that each Station
is operating with facilities specified in its FCC license. In the event that any
Station’s transmitter location, power, height of antenna, Licensed Community,
frequency, or hours of operation are materially reduced or changed at any time
so that such Station’s value to Network as a telecaster of the Service is
materially less than as existed on the Effective Date, and such reduction or
change has not been cured by Affiliate within thirty (30) days after such
occurrence, Network shall have the right to terminate this Agreement with
respect to such Station upon thirty (30) days’ prior written notice to
Affiliate.
 
- 18 -

--------------------------------------------------------------------------------


 
(n)    Counterparts. This Agreement may be executed in counterparts, each of
which will have the full force and effect of a fully-executed original. This
Agreement may be executed by each or either party by delivering signed signature
pages thereof to the other party by facsimile. Any party delivering an executed
counterpart of this Agreement by facsimile shall also deliver to the other party
an original executed counterpart of this Agreement, but the failure to do so
does not affect the validity, enforceability or binding effect of this
Agreement.
 
[Remainder of page intentionally left blank.]
 
 
- 19 -

--------------------------------------------------------------------------------



The parties hereto have executed this Agreement to be effective as of the
Effective Date.
 


AFFILIATE:
 NETWORK:
Sinclair Television Group, Inc.
 The Tube Music Network, Inc.

 
 



        By: /s/ David B. Amy                                            By:
/s/ Les Garland                                  
Name: David B. Amy                                        
Title: Chief Financial Officer                           
    Les Garland, President and CEO


ACCEPTED AND AGREED AS TO WNUV-TV BY WNUV LICENSEE, INC.



        By: /s/ Lisa Asher                                                 
Name:  Lisa Asher                                          
Title:  Chief Financial Officer                              


ACCEPTED AND AGREED AS TO WTTA-TV BY BAY TELEVISION, INC.



        By: /s/ J. Duncan Smith                                        Name: J.
Duncan Smith                                 
Title: ___________________________      





[Signature page: Charter Affiliate Affiliation Agreement by and between
The TUBE Music Network, Inc. and Sinclair Television Group, Inc.]


- 20 -

--------------------------------------------------------------------------------



EXHIBIT A


To Affiliation Agreement By and Between


Sinclair Television Group, Inc. and


The TUBE Music Network, Inc.


Dated as of March 22, 2006


STATION IDENTIFICATION
DMA
Call Letters*
Launch Date
Street Address
Baltimore
WNUV
May 15, 2006
2000 West 41st Street
Baltimore, MD 21211
Birmingham (Ann and Tuscaloosa)
WABM
May 15, 2006
651 Beacon Pkwy W.
Suite 105
Birmingham, AL 35209
Champaign - Springfield - Decatur
WICD/
WICS
July 15, 2006
250 S. County Fair Dr.
Champaign, IL 61821
2680 E Cook Street
P.O. Box 3920
Springfield, IL 62703
Charleston - Huntington
WCHS
July 15, 2006
1301 Piedmont Road
Charleston, WV 25301
Charleston, SC
WMMP
July 15, 2006
4301 Arco Lane
Charleston, SC 29418
Columbus, OH
WSYX
May 15, 2006
1261 Dublin Road
Columbus, OH 43215
Dayton
WKEF
May 15, 2006
1731 Soldiers Home Rd
Dayton, OH 45418
Des Moines - Ames
KDSM
July 15, 2006
4023 Fleur Drive
Des Moines, IA 50321
Flint - Saginaw Bay - Bay City
WSMH
July 15, 2006
G-3463 W. Pierson Rd
Flint, MI 48504
Greensboro - High Point - Winston-Salem
WUPN
June 15, 2006
3500 Myer Lee Dr.
Winston-Salem, NC 27101
Greenville - Spartanburg - Asheville - Anderson
WLOS (Affiliate may add WBSC in this market also.)
June 15, 2006
110 Technology Drive
Asheville, NC 28803
Las Vegas
KVWB
July 15, 2006
3830 S. Jones Blvd.
Las Vegas, NV 89103

 
___________________________
* Provided that the channel upon which the Service is displayed does not change
and the Service is not deleted from any MVPD systems, upon written notice to
Network, Affiliate may substitute another station that Affiliate owns and/or
programs for the designated Station on this Exhibit A if such other station is
licensed to a Licensed Community in the same DMA as the Station it is replacing.
 
- 21 -

--------------------------------------------------------------------------------


 
Lexington
WDKY
May 15, 2006
Chevy Chase Plaza
836 Euclid Ave
Lexington, KY 40502
Madison
WMSN
July 15, 2006
7847 Big Sky Drive
Madison, WI 53719
Milwaukee
WCGV
June 15, 2006
4041 N 35th Street
Milwaukee, WI 53216
Minneapolis - St. Paul
KMWB
July 15, 2006
1640 Como Ave
St. Paul, MN 55108
Mobile
WEAR
May 15, 2006
4990 Mobile Highway
Pensacola, FL 32506
Nashville
WUXP
May 15, 2006
631 Mainstream Dr.
Nashville, TN 37228
Norfolk - Portsmouth - Newport News
WTVZ
July 15, 2006
900 Granby St.
Norfolk, VA 23510
Oklahoma City
KOCB
July 15, 2006
1228 E. Wilshire Blvd
Oklahoma City, OK 73111
Peoria - Bloomington
WYZZ
June 15, 2006
2714 E. Lincoln
Bloomington, IL 61704
Pittsburgh
WCWB
May 15, 2006
750 Ivory Ave.
Pittsburgh, PA 15214
Portland - Auburn
WGME
June 15, 2006
1335 Washington Ave.
Portland, ME 04103
Raleigh - Durham (Fayetteville)
WRDC
June 15, 2006
3012 Highwoods Blvd.
Suite 101
Raleigh, NC 27604
Rochester, NY
WUHF
July 15, 2006
360 E. Ave.
Rochester, NY 14604
San Antonio
KRRT
July 15, 2006
4335 NW Loop 410
San Antonio, TX 78229
Springfield - Holyoke
WGGB
July 15, 2006
1300 Liberty St.
Springfield, MA 01104
Tallahassee - Thomasville
WTWC
June 15, 2006
8440 Deer Lake Rd S.
Tallahassee, FL 32312
Tampa - St. Pete (Sarasota)
WTTA
June 15, 2006
7622 Bald Cypress Pl.
Tampa, FL 33614



 
- 22 -

--------------------------------------------------------------------------------


 
EXHIBIT B


To Affiliation Agreement By and Between


Sinclair Television Group, Inc. and


The TUBE Music Network, Inc.


Dated as of March 22, 2006


LAUNCH NOTICE


BROADCAST LAUNCH FORM
STATION NAME:
 
STATION GROUP OWNER:
STATION MAILING ADDRESS:
 
PHONE NUMBER:
 
FAX NUMBER:
GENERAL MANAGER:
 
MARKETING CONTACT:
ENGINEER
PHONE (IF DIFFERENT):
EMAIL ADDRESS:
AREAS SERVED (PLEASE INCLUDE ZIP CODES):
 
 
DMA:
FILL OUT THE LINE BELOW FOR ONE EARTH STATION RECEIVE SITE (EACH ADDITIONAL SITE
REQUIRES A SEPARATE FORM)
Do you have an antenna capable of receiving a C band feed from AMC-3 Transponder
17 located at 87 degrees west?
YES __NO __
Do you have space for an additional antenna on your roof or in your antenna
farm? YES __ NO __
Does this space have a good southern exposure looking at 95 degrees? YES __ NO
__
Do you have the resources to install the antenna? YES __ NO __

 
- 23 -

--------------------------------------------------------------------------------


 
STREET ADDRESS (Shipping Address):
 
CITY/STATE/ZIP:
 
COUNTY:
LAUNCH DATE: __________________
CHANNEL NUMBER: __________________
SIGNATURE:
 
TITLE:
DATE:



 
Email COMPLETED FORM to linefinder_1999@yahoo.com
 
 24

--------------------------------------------------------------------------------



EXHIBIT C


To Affiliation Agreement By and Between


Sinclair Television Group, Inc. and


The TUBE Music Network, Inc.


Dated as of March 22, 2006


RECEIVING EQUIPMENT





 
·
3.0 meter C-Band antenna, single port feed with digital-ready LNB, if necessary
(Network, in its discretion, may furnish a larger antenna)

 
·
150 Feet of RG6 Coaxial Cable, if necessary

 
·
Integrated receiver/decoder



 
25

--------------------------------------------------------------------------------


 
EXHIBIT D


To Affiliation Agreement By and Between


Sinclair Television Group, Inc. and


The TUBE Music Network, Inc.


Dated as of March 22, 2006


REVENUE SHARE




Commencing on the date upon which a Station initially transmits the Service and
thereafter throughout the Term, Network shall pay to Affiliate the following
amounts:


I.      Affiliate Advertising Share.



 
1.
Determining Affiliate Advertising Share. Commencing with the calendar quarter
beginning on April 1, 2006 and for each calendar quarter thereafter during the
Term, Network shall pay to Affiliate the Affiliate Advertising Share. For
purposes hereof, the “Affiliate Advertising Share” shall be determined by
multiplying fifteen percent (15%) of Network’s Advertising Revenue for such
calendar quarter by a fraction, the numerator of which is the total number of
Cable Subscriber Households in the DMA of the Station(s) transmitting the
Service pursuant to this Agreement, and the denominator of which is the total
number of Cable Subscriber Households in all of the DMAs in which the Service is
being transmitted. If a Station commences transmitting the Service on other than
the first day of a calendar quarter, then the Affiliate Advertising Share for
such quarter shall be further prorated based on the number of days in such
quarter that such Station transmitted the Service. For purposes of this Exhibit
D, The number of Cable Subscriber Households shall be determined by the
certified report supplied by each MVPD distributing the service, described in
Section 7(a) of the body of this Agreement. In the event that such report is not
received by Network with respect to each and every MVPD that carries the
Service, then, for purposes of this Exhibit D, the number of Cable Subscriber
Households shall be equal to the number of cable TV households served by the
applicable Station in such Station’s DMA as published in the most recent
Television & Cable Factbook (Warren Publishing, Inc.) or, if an independent
source for determining the number of television households that receive the
Service through a subscription to cable service is or hereafter becomes publicly
available, the parties agree to use such source in lieu of the foregoing.




 
2.
Payment. The Affiliate Advertising Share, if any, shall be payable quarterly and
shall be due no later than forty-five (45) days following the end of each
calendar quarter, for which a payment is due.

 
- 1 -

--------------------------------------------------------------------------------


 
II.
Affiliate Transactional Share.



1.     Determining Affiliate Transactional Share. Commencing with the calendar
quarter beginning on April 1, 2006 and for each calendar quarter thereafter
during the Term, Network shall pay to Affiliate the Affiliate Transactional
Share. For purposes hereof, the “Affiliate Transactional Share” means fifteen
percent (15%) of Network’s Transactional Revenue for the pertinent calendar
quarter.


2.     Payment. The Affiliate Transactional Share, if any, shall be payable
quarterly and shall be due no later than forty-five (45) days following the end
of each calendar quarter, for which a payment is due.


 2

--------------------------------------------------------------------------------




EXHIBIT E


To Affiliation Agreement By and Between


Sinclair Television Group, Inc. and


The TUBE Music Network, Inc.


Dated as of March 22, 2006


ADDITIONAL TERMS AND CONDITIONS




Rights and Copyright Indemnification


Without limiting Network’s indemnification obligations as set forth in the body
of this Agreement, Network agrees to indemnify the Affiliate Indemnitees against
any and all Costs arising out of any (i) third-party claims that Network’s music
performance rights licenses with ASCAP, BMI and SESAC do not cover music
performances through to the viewers of the Service, or (ii) written agreement
between Affiliate and an MVPD for the retransmission of the Service (together
with the Primary Feed as provided in Section 3(a) of the body of the Agreement)
solely within the Station’s DMA pursuant to which Affiliate is obligated to
indemnify such MVPD against any Incremental Copyright Cost (as defined below)
resulting directly from the retransmission of the Service by such MVPD in the
Station’s DMA.  For purposes hereof, “Incremental Copyright Cost” shall mean the
difference, if any, between (A) the copyright royalties that would be payable by
the MVPD in the Station’s DMA without carriage of the Service, and (B) the
copyright royalties that would be payable by such MVPD in such DMA with the
carriage of the Service. 
 
 
 3

--------------------------------------------------------------------------------

